Citation Nr: 0410264	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  97-02 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
paroxysmal tachycardia from March 28, 1996 to June 23, 2002, and 
in excess of 10 percent on and after June 24, 2002.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from August 16, 1974 to May 14, 
1978.

This matter comes before the Board of Veterans' Appeal (Board) on 
appeal from a September 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO 
denied entitlement to an increased (compensable) evaluation for 
paroxysmal tachycardia.

On his December 1996 substantive appeal to the Board the veteran 
requested a hearing before a travel Veterans Law Judge sitting at 
the RO.  In April he withdrew this request and instead opted to 
present testimony before a hearing officer at the RO.

In July 1997 the veteran provided oral testimony before a Hearing 
Officer at the RO, a transcript of which has been associated with 
the claims file.

In October 2002 the RO granted an increased (compensable) 
evaluation of 10 percent for paroxysmal tachycardia, effective 
June 24, 2002.  

In June 2003 the Board remanded the case to the RO for further 
development and adjudicative action.  

In September 2003 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.

Since the grant of an increased evaluation of 10 percent for 
paroxysmal tachycardia does not represent the maximum benefit 
available on appeal, such issues as noted on the title page remain 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

In August 2003 the RO issued a VCAA notice letter to the veteran 
in connection with her claim of entitlement to an increased 
(compensable) evaluation for paroxysmal tachycardia from March 28, 
1996 to June 23, 2002, and in excess of 10 percent on and after 
June 24, 2002.

A review of the service medical records discloses that the veteran 
was discharged on the basis of medical disability with severance 
pay reported as paroxysmal tachycardia noted to have preexisted 
service and to have been aggravated thereby.  In July 1978 the RO 
granted entitlement to service connection for paroxysmal 
tachycardia considered to have been 30 percent disabling, less the 
existing prior-to-service factor of 10 percent, for a net 
evaluation of 20 percent, effective May 15, 1978, the day 
following the date of separation from service.


As the Board noted earlier, the current appeal arose from rating 
decisions of the RO in September 1996 and October 2002. The above 
rating decisions of the RO, as further elaborated upon in the 
statement of the case and supplemental statements of the case of 
record, do not include application of 38 C.F.R. § 3.322 (2003) 
referable to the rating of disabilities which existed prior to 
service and were aggravated thereby.

38 C.F.R. § 3.322 provides that in cases involving aggravation by 
active service, the rating will reflect only the degree of 
disability over and above the degree of disability existing at the 
time of entrance into active service, whether the particular 
condition was noted at the time of entrance into active service or 
whether it is determined upon the evidence of record to have 
existed at that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in terms of 
the rating schedule except that if the disability is total (100 
percent) no deduction will be made.  If the degree of disability 
at the time of entrance into active service is not ascertainable 
in terms of the schedule, no deduction will be made.  38 C.F.R. § 
3.322 (2003).

As the Board noted earlier, it appears that the level of 
impairment of paroxysmal tachycardia was ascertainable at the time 
of the veteran's entrance into active service as the RO made a 
deduction of 10 percent from the 30 percent evaluation initially 
assigned for the disability leaving a 20 percent evaluation per 
rating action in July 1978.

Prior to Board consideration of the claimant's appeal, the RO must 
initially consider the impact of the provisions of 38 C.F.R. § 
3.322 on the disability rating for paroxysmal tachycardia, as such 
provisions may require reduction in the compensable evaluation 
granted therefor.  Bernard v. Brown, 4Vet. App. 384 (1993).


The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should issue a supplemental statement of the case 
reflecting its consideration and application of the impact of the 
criteria of 38 C.F.R. § 3.322 (2003) on the disability evaluation 
assigned for paroxysmal tachycardia.  
Any further development required to aid in implementing such 
consideration and application, to include further examination, 
should be undertaken.

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until she is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).
















Department of Veterans Affairs


